     Case 1:21-cv-00024-JRH-BKE Document 5 Filed 04/16/21 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT                FllXQ
                    FOR THE SOUTHERN DISTRICT OF GEORGIA^
                                                                       w ib A H- 53
                                                                       U I‘
                                AUGUSTA DIVISION

JOSEPH TIGER PRINCE,                       )
                                           )
             Plaintiff,                    )
                                           )
      V.                                   )          CV 121-024
                                           )
GEORGIA DEPARTMENT OF                      )
CORRECTIONS; MR.EDWARD                     )
PHILBIN, Warden; MS. TAMIICA HARVEY,)
Deputy Warden of Security; MS.           )
MELCFIERT,ITealth Service Administrator; )
MS. RUTH SHELTON, Deputy Warden of )
Care and Treatment; and MS. JAQULYN      )
CHAMPION,Food Director,                  )
                                           )
             Defendants.                   )



                                      ORDER



      After a careful, cie novo review of the file, the Court concurs with the Magistrate

Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion.

DISMISSES this case without prejudice, and CLOSES this civil action.

      SO ORDERED this            day of April, 2021, at Augusta, Georgia.



                                                A

                                        j. ranWlh&l,-Chief judge
                                        TJNIJED STATES DISTRICT COURT
                                        SOUTFIERN DISTRICT OF GEORGIA
